DETAILED ACTION

Status of Claims
Claims 1 – 20 were previously pending and subject to a non-final office action mailed 06/07/2022. Claims 1 – 2, 5, 11 – 12, & 15 were amended in a reply filed 09/06/2022. Claims 1 – 20 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 103 have been considered but are not persuasive.

Applicant argues, on pg. 7, that “the cited references, alone or in combination, fail to teach or suggest” the limitation “a sensor at a deposit location within a publicly- inaccessible package staging site’ and “a robotic delivery system computer communicatively coupled to the sensor and configured to ... receive confirmation, using the sensor, that the package has been deposited at the deposit location within the publicly-inaccessible package staging site” in the independent claims.

Examiner respectfully disagrees, as Zhu teaches this functionality. For example, regarding the following limitation, “a sensor at a deposit location within a publicly-inaccessible package staging site,” Kilzer, in at least [0016] – [0017], [0117], discloses a publicly-inaccessible package staging site which, as per at least Fig. 4 & [0110] – [0111], comprises a plurality of package deposit locations inside the publicly-inaccessible package staging site. To the extent to which Kilzer does not appear to disclose wherein a sensor is situated at a deposit location, Zhu, in at least [0063], [0077], [0083], [0163], [0192], [0211], & [0226], teaches that a package storage location includes a weight sensor to detect package presence.

To the extent to which Kilzer does not appear to explicitly disclose wherein the system receives data confirming that the package has been stored in a storage compartment, Zhu teaches this element in [0211], noting receiving a confirmation using storage location sensor data that is indicative that a package that has been placed in the storage location. Also see Zhu in [0063], noting that the system can “utilize data from weight sensors to determine that the item 102 has been placed” therein, and receiving “sensor data” to confirm that “that the item 102 has been stored” therein. Also see [0077] of Zhu, noting that the system can “determine that the item 102 has been stored in the first electronic storage arrangement 110(1) based on input from one or more sensors of the first electronic locker arrangement 110(1)… the first electronic locker arrangement 110(1) can utilize data from weight sensors to determine that the item 102 has been placed in a locker of the first electronic locker arrangement 110(1). In additional implementations, the first electronic locker arrangement 110(1) can send sensor data to the logistics management system 108 and the logistics management system 108 can determine that the item 102 has been stored in the first electronic locker arrangement 110(1).” Also see Zhu in [0083], noting that the system can “determine, based at least partly on the sensor data, that the item 102 has been stored in the second electronic locker arrangement 110(2),” as well as [0163], noting that “weight sensors can indicate a weight of an item placed in a locker of the electronic locker arrangement 110.” Therefore throughout the disclosure of Zhu, sensor confirmation data is received which indicated that an item has been deposited at a deposit location within a storage kiosk, which, as disclosed by Kilzer as stated above, is a publicly- inaccessible package staging site. Therefore, Kilzer in view of Zhu renders obvious all of the contested limitations.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 8, 10 – 15, 17 – 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over of Kilzer et al. (US 20190095862 A1), in view of Zhu (US 20200250614 A1).

As per claim 1, Kilzer discloses a method of automatically providing a package for pickup, the method comprising:

• determining a deposit location within a publicly-inaccessible package staging site that is unoccupied ([0110], determining an available storage location to deposit a package; As per at least [0117], the package staging site is inaccessible to the public, as a “robots' control system… {will} dispatch a robotic machine to move a package from a storage location to a disbursement window” for a recipient.);

	• providing, at the robotic delivery system computer, an identification of the deposit location within the publicly-inaccessible package staging site ([0110], identifying a storage location for the robotic control system to store the item; [0111], moving the received package to an identified storage location and providing “the exact coordinates and positioning of the stored package to be known later for retrieval.”);

Regarding the following limitation, Kilzer, as stated above, discloses that a package is moved to a storage location before a recipient scans a code to pick it up.  To the extent to which Kilzer does not appear to explicitly disclose wherein the system receives data confirming that the package has been stored in a storage compartment, Zhu teaches this element:

	• receiving confirmation, at the robotic delivery system computer, and using a sensor at the deposit location within the publicly-inaccessible package staging site, that the package has been deposited at the deposit location within the publicly inaccessible package staging site ([0211], receiving a confirmation using storage location sensor data that is indicative that a package that has been placed in the storage location; [0063], “utilize data from weight sensors to determine that the item 102 has been placed” therein, and receiving “sensor data” to confirm that “that the item 102 has been stored” therein; [0077], “determine that the item 102 has been stored in the first electronic storage arrangement 110(1) based on input from one or more sensors of the first electronic locker arrangement 110(1)… the first electronic locker arrangement 110(1) can utilize data from weight sensors to determine that the item 102 has been placed in a locker of the first electronic locker arrangement 110(1). In additional implementations, the first electronic locker arrangement 110(1) can send sensor data to the logistics management system 108 and the logistics management system 108 can determine that the item 102 has been stored in the first electronic locker arrangement 110(1).”; [0083], “determine, based at least partly on the sensor data, that the item 102 has been stored in the second electronic locker arrangement 110(2)”; [0163], “weight sensors can indicate a weight of an item placed in a locker of the electronic locker arrangement 110”; [0192], “electronic locker arrangement can determine that the item has been placed inside a locker of the electronic locker arrangement based on sensor data obtained by the electronic locker arrangement”; [0226], “determining that the item is stored in the locker. In some situations, the electronic locker arrangement can determine that the item is stored in the locker based at least partly on sensor data”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the method of Kilzer so that “items can be accurately tracked and securely stored until individuals arrive to pick up their items,” as evidenced by Zhu, in [0029].

Kilzer further discloses:

	• receiving, at a publicly-accessible terminal, a code associated with the package (See [0117], noting a kiosk with a customer interface repository (“disbursement window”) wherein a “customer uses the invention's app to display the provided Quick Response codes (bar code) which is scanned by the kiosk”);

Regarding the following limitation, 

	• validating the code with data in a database communicatively coupled to the publicly-accessible terminal,

Kilzer, in [0117] discloses validating the scanned code during a package pick-up process, but does not appear to explicitly disclose wherein the code is validated against database data. However, Zhu teaches this element in [0153] – [0154], noting validating whether the scanned code information “is stored in the logistics management database 626 in association with the recipient.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the method of Kilzer with the motivation to “provide secure drop off and delivery of items to recipients,” as evidenced by Zhu, in [0027].

Kilzer further discloses:

	• retrieving the package, by a robot communicatively coupled to the publicly- accessible terminal, from the publicly-inaccessible package staging site; delivering the package, by the robot, to a customer interface repository ([0117], “Packages are delivered upon request of a customer at a Kiosk to a disbursement window (walk-up and drive-up applications). Each disbursement window is located adjacent to a customer facing customer kiosk,” and the “system instructs the robots' control system to dispatch a robotic machine to move a package from a storage location to a disbursement window.”).

Regarding the following limitation, Kilzer, in [0057] discloses collecting and providing “real-time status of the packages” collected by the kiosk, which suggests, but does not appear to explicitly disclose what is taught by Zhu:

	• obtaining confirmation that the package has been removed from the customer interface repository ([0066], “the logistics management system 108 can determine that the item 102 has been removed”; [0237], “At 2014, the process 2000 can include determining that the recipient has picked up the item. For example, the recipient can send information via a computing device to a logistics management system indicating that the item has been picked up. In additional implementations, the electronic locker arrangement or the additional electronic locker arrangement can send information to the logistics management system indicating that the item has been picked up.”);

	• and storing data, by at least one server, indicating the package has been removed ([0067], “logistics management system 108 can then update a database associated with the logistics management system 108 to indicate that the item 102 has been delivered to the recipient 106”; [0119], “logistics management database 626 can store information indicating timing related to the delivery of the item, such as… a time that a recipient picked up the item”; [0220], “the operations of the process 1600 can be implemented by a logistics management system” which, as per [0111], comprises a server.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the method of Kilzer so that “items can be accurately tracked and securely stored until individuals arrive to pick up their items,” as evidenced by Zhu, in [0029].

As per claim 11, Kilzer discloses a system for automatically providing a package for pickup, the system comprising: 

Regarding the following limitation,

• a sensor at a deposit location within a publicly-inaccessible package staging site,

Kilzer, in at least [0016] – [0017], [0117], discloses a publicly-inaccessible package staging site which, as per at least Fig. 4 & [0110] – [0111], comprises a plurality of package deposit locations inside the publicly-inaccessible package staging site. To the extent to which Kilzer does not appear to disclose wherein a sensor is situated at a deposit location, Zhu, in at least [0063], [0077], [0083], [0163], [0192], [0211], & [0226], teaches that a package storage location includes a weight sensor to detect package presence.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the method of Kilzer so that “items can be accurately tracked and securely stored until individuals arrive to pick up their items,” as evidenced by Zhu, in [0029].

Kilzer further discloses:

	• a robotic delivery system computer communicatively coupled to the sensor and configured to determine a deposit location within a publicly-inaccessible package staging site that is unoccupied ([0110], determining an available storage location to deposit a package; As per at least [0117], the package staging site is inaccessible to the public, as a “robots' control system… {will} dispatch a robotic machine to move a package from a storage location to a disbursement window” for a recipient.),

	• provide an identification of the deposit location within the package staging site ([0110], identifying a storage location for the robotic control system to store the item; [0111], moving the received package to an identified storage location and providing “the exact coordinates and positioning of the stored package to be known later for retrieval.”).

Regarding the following limitation, Kilzer, as stated above, discloses a publicly-inaccessible package staging site. To the extent to which Kilzer does not appear to explicitly disclose wherein the system receives data confirming that the package has been stored in a storage compartment, Zhu teaches this element:

	• receive confirmation, using the sensor, that the package has been deposited at the deposit location within the publicly-inaccessible package staging site ([0211], receiving a confirmation using storage location sensor data that is indicative that a package that has been placed in the storage location; [0063], “utilize data from weight sensors to determine that the item 102 has been placed” therein, and receiving “sensor data” to confirm that “that the item 102 has been stored” therein; [0077], “determine that the item 102 has been stored in the first electronic storage arrangement 110(1) based on input from one or more sensors of the first electronic locker arrangement 110(1)… the first electronic locker arrangement 110(1) can utilize data from weight sensors to determine that the item 102 has been placed in a locker of the first electronic locker arrangement 110(1). In additional implementations, the first electronic locker arrangement 110(1) can send sensor data to the logistics management system 108 and the logistics management system 108 can determine that the item 102 has been stored in the first electronic locker arrangement 110(1).”; [0083], “determine, based at least partly on the sensor data, that the item 102 has been stored in the second electronic locker arrangement 110(2)”; [0163], “weight sensors can indicate a weight of an item placed in a locker of the electronic locker arrangement 110”; [0192], “electronic locker arrangement can determine that the item has been placed inside a locker of the electronic locker arrangement based on sensor data obtained by the electronic locker arrangement”; [0226], “determining that the item is stored in the locker. In some situations, the electronic locker arrangement can determine that the item is stored in the locker based at least partly on sensor data”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the method of Kilzer so that “items can be accurately tracked and securely stored until individuals arrive to pick up their items,” as evidenced by Zhu, in [0029].

Kilzer further discloses:

• a publicly-accessible terminal configured to receive a code associated with the package ([0117]); at least one electronic processor communicatively coupled to the terminal ([0021], the induction machine reads barcodes based on software instructions; [0037], [0044], [0059]; [0108], [0111], [0117], “software programming used to coordinate” the operations of the kiosk, as instructed by the “cloud-based system.”).

Regarding the following limitation, 

	• at least one electronic processor communicatively coupled to the terminal and configured to validate the code with data in a database communicatively coupled to the publicly-accessible terminal,

Kilzer, in [0117] discloses validating the scanned code during a package pick-up process, but does not appear to explicitly disclose wherein the code is validated against database data. However, Zhu teaches this element in [0153] – [0154], noting validating whether the scanned code information “is stored in the logistics management database 626 in association with the recipient.” As per at least [0039], [0044], [0112], [0126], [0158], & [0207], at least one processor is used to implement the functionality of the package terminal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the method of Kilzer with the motivation to “provide secure drop off and delivery of items to recipients,” as evidenced by Zhu, in [0027].

Kilzer further discloses:

	• a robot communicatively coupled to the publicly-accessible terminal and configured to retrieve the package from a publicly-inaccessible package staging site and deliver the package to a customer interface repository, wherein the at least one electronic processor is further communicatively coupled to the robot ([0117], “Packages are delivered upon request of a customer at a Kiosk to a disbursement window (walk-up and drive-up applications). Each disbursement window is located adjacent to a customer facing customer kiosk,” and “The cloud-based technology system instructs the robots' control system to dispatch a robotic machine to move a package from a storage location to a disbursement window.”)

Regarding the following limitation, Kilzer, in [0057] discloses collecting and providing “real-time status of the packages” collected by the kiosk, which suggests, but does not appear to explicitly disclose what is taught by Zhu:

	• wherein the at least one electronic processor is further configured to obtain confirmation that the package has been removed from the customer interface repository ([0066], “the logistics management system 108 can determine that the item 102 has been removed”; [0237], “At 2014, the process 2000 can include determining that the recipient has picked up the item. For example, the recipient can send information via a computing device to a logistics management system indicating that the item has been picked up. In additional implementations, the electronic locker arrangement or the additional electronic locker arrangement can send information to the logistics management system indicating that the item has been picked up.”);

	• and at least one server communicatively coupled to the at least one electronic processor and configured to store data indicating the package has been removed ([0067], “logistics management system 108 can then update a database associated with the logistics management system 108 to indicate that the item 102 has been delivered to the recipient 106”; [0119], “logistics management database 626 can store information indicating timing related to the delivery of the item, such as… a time that a recipient picked up the item”; [0220], “the operations of the process 1600 can be implemented by a logistics management system” which, as per [0111], comprises a server. As per at least [0039], [0044], [0112], [0126], [0158], & [0207], at least one processor is used to implement the functionality of the package terminal.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the method of Kilzer so that “items can be accurately tracked and securely stored until individuals arrive to pick up their items,” as evidenced by Zhu, in [0029].



As per claims 2 & 12, Kilzer / Zhu discloses the limitations of claims 1 & 11. Kilzer further discloses, prior to the receiving the code associated with the package:

	• sending electronically a notification that the package is available for pick up ([0076] & claim 1).

As per claims 3 & 13, Kilzer / Zhu discloses the limitations of claims 1 & 11. Regarding the following limitation, Kilzer, in [0009], discloses a plurality of “Logistic Centers,” which suggests, but does not appear to explicitly disclose what is taught by Zhu: 

	• prior to the receiving the code associated with the package, and at a location different from a location of the publicly-accessible terminal: receiving, at a second publicly-accessible terminal, a second code associated with the package; validating, by the at least one server, the second code (Fig. 16 & [0216], “the sender can access the first locker in response to the sender providing… a bar code”; Also see [0144], scanning a barcode of the sender. Also see [0214], noting the “process 1600 to facilitate the delivery of an item from a sender to a recipient via multiple electronic locker arrangements.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the method of Kilzer with the motivation to “provide secure drop off and delivery of items to recipients,” as evidenced by Zhu, in [0027].

Kilzer, modified by Zhu, showing that a sender scans a second code at a different kiosk during a drop-off process, further discloses:

	• delivering a prompt, by the second publicly-accessible terminal, to deposit the package ([0124], “The customer will be instructed to open the disbursement door, place the subject package on the metal transport tray and close the door.”). 

Zhu further teaches what is not disclosed by Kilzer:

	• determining that the package has been deposited at a second customer interface repository (Fig. 16 & [0216] – [0217], determining that the sender has scanned and deposited an item, and that the item is ready for a courier to pick-up. Also [0077], “determine that the sender 104 has placed the item 102 into a locker for storage” & [0078], “Based on determining that the item 102 is stored in the first electronic locker arrangement 110(1), the logistics management system 108 can send a notification to the courier 112.”).

	• storing data, by the at least one server, indicating the package has been accepted ([0078 & [0081], updating an item status showing that it has been accepted by the first locker and is in possession of a courier that picked up the item for delivery. Also [0103], “storing an item status indicating “that the first item 506 has not been picked up by the first courier 520 for delivery.” Also see [0207], noting that the steps as taught by Zhu can be rearranged in any order.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the method of Kilzer so that “items can be accurately tracked and securely stored until individuals arrive to pick up their items,” as evidenced by Zhu, in [0029].

As per claims 4 & 14, Kilzer / Zhu discloses the limitations of claims 3 & 13. Regarding the following limitation,

	• transferring, by a second robot at the location different from the location of the publicly-accessible terminal, the package to a delivery staging location,

Kilzer discloses, in [0124] – [0125], a process in which an item is dropped off at a kiosk and then is “moved into a storage location awaiting the next visit by the assigned return carrier,” which is interpreted as being moved to a delivery staging location. Also see [0115], packages are moved to autonomous vehicle delivery staging location. To the extent to which Kilzer does not appear to disclose wherein this process is performed at second kiosk where a sender is dropping off an item to ship it to a different kiosk, Zhu teaches this element in at least Fig. 16 & [0214] – [0217].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the method of Kilzer with the motivation to “provide secure drop off and delivery of items to recipients,” as evidenced by Zhu, in [0027].

As per claims 5 & 15, Kilzer / Zhu discloses the limitations of claims 1 & 11. Kilzer further discloses:

	• receiving, at the robotic delivery system computer, an indication of an intent to remove a second package from the package staging site (See [0117], noting a kiosk with a customer interface repository (“disbursement window”) wherein a “customer uses the invention's app to display the provided Quick Response codes (bar code) which is scanned by the kiosk”; As per [0016], “Logistics Centers hold and secure designated shipments (packages) until the customer is ready to receive them. Logistics Centers are located in close proximity to customers within the community and provide these customers a convenient means to receive their packages.” In other words, it is clear that a customer can repeat the process to pick up a second package from the package staging site. Examiner’s note: The duplication of parts (i.e., the repeating of the code scanning to pick up a second package) has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)).).

	• providing, at the robotic delivery system computer, an identification of a second deposit location within the package staging site ([0110] - [0111], identifying a storage location for the robotic control system to store the item. Also see [0116], noting robotics to move multiple packages to multiple “storage locations.” Examiner’s note: The duplication of parts (i.e., the duplication of deposit locations) has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)).);

To the extent to which Kilzer does not appear to disclose the following limitations, Zhu teaches:

	• receiving confirmation, at the robotic delivery system computer, that the second package has been removed from the second deposit location within the package staging site ([0067], “The logistics management system 108 can then update a database associated with the logistics management system 108 to indicate that the item 102 has been delivered to the recipient 106.”; [0119], “the logistics management database 626 can store information indicating timing related to the delivery of the item, such as… a time that a recipient picked up the item from an electronic locker arrangement.”); and

	• sending electronically a notification that the second package has been removed from the second deposit location ([0124], sending “a notification that the recipient has picked up the item.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the method of Kilzer so that “items can be accurately tracked and securely stored until individuals arrive to pick up their items,” as evidenced by Zhu, in [0029].

As per claims 7 & 17, Kilzer / Zhu discloses the limitations of claims 1 & 11. Kilzer further discloses:

	• the package staging site comprises a plurality of deposit locations for each of a plurality of packages (Fig. 4 & [0110] – [0113] & [0116]).

As per claims 8 & 18, Kilzer / Zhu discloses the limitations of claims 1 & 11. Kilzer further discloses wherein:

	• (instant claim 8) the receiving the code associated with the package comprises scanning a barcode ([0117], “A customer uses the invention's app to display the provided Quick Response codes (bar code) which is scanned by the kiosk”; 

	• (instant claim 18) the publicly-accessible terminal comprises a barcode scanner configured to obtain the code associated with the package ([0021], [0083], [0108], [0117]). 
	
As per claims 10 & 20, Kilzer / Zhu discloses the limitations of claims 1 & 11. Kilzer further discloses wherein:

	• the package is provided to an autonomous delivery device (Fig. 6 & [0100], “packages can be delivered to the drone”; [0107], & [0113], “Inside the Logistic Center, there is an automated handing system designed to facilitate the drone's acquisition and subsequent loading of the package (FIG. 6).”).

Claims 6, 9, 16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kilzer et al. (US 20190095862 A1), in view of Zhu (US 20200250614 A1), in view of Testa et al. (US 10604344 B2).

As per claims 6 & 16, Kilzer / Zhu discloses the limitations of claims 1 & 11. Regarding the following limitation, 

	• wherein the robot is installed on a track that provides positions of access to the customer interface repository and to the deposit location,

Kilzer discloses, in [0117], that a robot is dispatched “to move a package from a storage location to a disbursement window,” but does not appear to explicitly disclose that the robot is installed on a track. However, Testa teaches this element in at least Fig. 1 & Col. 6, Ln. 32 – 44, noting the “stacker crane mobile robot type” 10 which travels along an upper and lower rail to “to shift one of the loads between the (at least one) storage area 4 and the (at least one) retrieval point 3.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Testa in the method of Kilzer / Zhu with the motivation to provide a method and system which “enables a simple and reliable design,” as evidenced by Testa, in Col. 5, Ln. 3.

As per claims 9 & 19, Kilzer / Zhu discloses the limitations of claims 1 & 11. Regarding the following limitation, 

	• the customer interface repository comprises a channel through a wall separating the package staging site from the publicly-accessible terminal,

Kilzer discloses, in [0116] – [0117], that a robot moves a package from the package staging site to a disbursement window “adjacent to a customer facing customer kiosk,” which is a channel comprising “an internal door assuring the customer cannot reach into the robotics operating zone,” which highly suggests, but does not appear to explicitly disclose a channel through a wall separating a package storage area from a public kiosk. However, Testa, in Fig. 1 & Col. 6, Ln. 53 – Col. 7, Ln. 13, which describes a terminal kiosk having a channel though a front wall facing a user, secured by door 12 which controls access to box 11.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Testa in the method of Kilzer / Zhu with the motivation to provide a method and system which “facilitates and increases the speed of the operation for retrieving goods from the automatic locker system,” “provides an optimal level of security for the general user,” and “is compatible with the retrieval of goods delivered as parcels, envelopes or bags,” as evidenced by Testa, in Col. 3, Ln. 65 – Col. 4, Ln. 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628